Citation Nr: 1433194	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1979.

The issue on appeal was most recently before the Board in October 2013.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2014, the Court vacated the Board's October 2013 denial and remanded this matter to the Board for compliance with the instructions included in the February 2014 Joint Motion for Vacatur and Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the February 2014 Court Order, the Board is remanding the claim for additional development.  

Service connection is in effect for lumbar spondylosis with degenerative disc disease, degenerative joint disease of the right hip, osteoarthritis of the left hip, and degenerative changes of the pubic symphysis.  Overall, the Veteran has a combined service-connected disability rating of 50 percent.  See 38 C.F.R. § 4.25.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has not been met.  Nevertheless, the Board will consider whether the Veteran is unemployable in fact solely by reason of his service-connected disabilities. 

On a claim received in January 2005, the Veteran stated that in the past decade, his condition had become unbearable forcing him to take unscheduled leave from work. In a statement received in November 2012, the Veteran stated that he worked as an inventory warehouseman for Memphis Defense Depot from May 1980 to September 1983 and then worked as mail handler for the postal service until October 2009.  Review of the evidence shows that the Veteran has a high school education. 

A July 2010 VA examination report shows that the Veteran reported low back pain that travelled to his lateral right thigh.  He had occasional numbness and weakness on that side.  A back brace helped him moderately.  He also reported groin pain.  He said that he was able to walk for 15 minutes or 50 feet.  Flare-ups were caused by prolonged standing, sitting and lifting.  After interviewing and examining the Veteran, the examiner concluded that the Veteran's pain was somewhat out of proportion to physical findings.  He further concluded that the Veteran was unable to perform physical employment, but would be able to perform sedentary employment. 

In an October 2012 remand, the Board found that the examiner was unclear as to whether the Veteran had the necessary education, experience and adaptability to realistically find a sedentary job.  Further, since the Veteran was granted disability retirement from the postal service as a result of his multiple service-connected orthopedic disabilities, the Board remanded for the Director, Compensation and Pension Service, to determine whether a TDIU was warranted on an extraschedular basis. 

Under new guidelines, the DRO submitted a memo (signed in February 2013) that was approved by signature from Compensation and Pension.  It was noted that a VA Form 21-4192 completed and submitted by the Memphis Bulk Mail Center shows concessions could not be made for the Veteran's disabilities and the Veteran could not perform the physical requirements of the position.  The Veteran was awarded disability retirement and a July 2009 letter indicated that accommodations could not be made because of the severity of his disability.  The DRO noted that reassignment was not possible due to no vacancies in the Veteran's commuting area.  The memo provided that the Veteran retired due to disability and the physical demands of his employment, and that there are no medical opinions showing that the Veteran is incapable of sedentary employment.  Findings on the May 2009 report from Campbell Clinic Orthopaedics, and May 2010 and July 2010 VA examinations were referenced.  The May 2010 examiner diagnosed mild radiographic severity and found that the Veteran was a symptom magnifier.  The examiner concluded that no reasonable information could be obtained for the examination.  

Overall, a remand is warranted for additional development.  As noted by the Joint Remand, "the C&P opinion merely recounted some of the evidence of record and provided no additional analysis regarding Appellant's educational and occupational history."  By relying on the aforementioned opinion, the Board did not provide an analysis or discussion of what types of substantially gainful, sedentary employment the Veteran would be qualified to perform, in light of reports of symptomatology and exacerbations caused by prolonged sitting.

In support of his claim, the Veteran subsequently submitted a March 2014 record from Dr. A. P. W. from Campbell Clinic Orthopaedics, who noted the Veteran's education and occupational history.  The Veteran stated that sitting for more than 30 minutes and changes in position bothered his back.  Dr. A. P. W. reviewed Campbell Clinic records and noted reports of increased pain in the back and pelvis, and pain from sitting and standing for prolonged periods of time.  

Based on the foregoing, a VA examination is warranted to determine whether the Veteran is capable of sedentary employment.

Moreover, in light of the remand reasons above, updated private and VA treatment records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for lumbar spondylosis with degenerative disc disease, degenerative joint disease of the right hip, osteoarthritis of the left hip, and degenerative changes of the pubic symphysis.  After securing the necessary release, obtain these records and updated private and VA treatment records.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination,  preferably by an examiner with knowledge of the field of vocational rehabilitation, to determine the impact of his service-connected disabilities (lumbar spondylosis with degenerative disc disease, degenerative joint disease of the right hip, osteoarthritis of the left hip, and degenerative changes of the pubic symphysis) on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

In light of the previous examiner's characterization of the Veteran as being a symptom magnifier, the examiner should specifically comment as to whether the Veteran's claims of being unable to sit for long periods of time due to painful exacerbations and flare-ups, and of being bother by changes in position are supported by the objective examination findings.  After reviewing the record and examining the Veteran, the examiner should also offer an opinion on the effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  

The Board is particularly interested in whether the Veteran has the education, experience and the ability to adapt to substantially gainful sedentary employment. 

The examiner should provide a rationale to include discussion of the C&P opinion, past VA medical opinions and treatment records reflecting the Veteran's reports of being unable to sit for prolonged periods of time.
 
3.  The RO should then again refer the claim for extraschedular consideration.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



